Citation Nr: 1204908	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  03-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a bilateral knee disability, to include bilateral leg pain with inflammation.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service duty from July 1986 to December 1986 and from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2002 and July 2002 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.

This matter was previously before the Board in November 2004, September 2008, and March 2011 at which time it was remanded for additional development. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's current cervical spine disability is not the result of a disease or injury in active service.

2.  The Veteran's bilateral knee or leg disability (other than the neurologic component of his service connected low back disability), to include bilateral leg pain with inflammation, is not the result of a disease or injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a bilateral knee disability, to include bilateral leg pain with inflammation, are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2001, April 2002, December 2004, June 2010, March 2011, and April 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been provided adequate VA examinations.  In sum, the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.  App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.  Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App.  247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.  Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d  1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).   Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).



Persian Gulf Veterans

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Cervical Spine and Bilateral Knee Disabilities

The Veteran's service treatment records contain no specific findings referable to a cervical spine, knee or leg disability.  However, on his report of medical examination, completed in conjunction with his separation from service in April 1991, the Veteran indicated that he had had back pain in Saudi Arabia and treated it with Motrin.  When asked whether he had recurrent back pain; however, he checked "no."  He also denied ever having a trick or locked knee, arthritis, bursitis, rheumatism, or bone or other joint deformity.  Clinical evaluation of the spine and lower extremities was normal.

A VA medical certificate completed in August 1991 shows that the Veteran reported a three month history of back pain.  He described mild to moderate muscle spasm in the lower back, and an impression of low back sprain was provided.  There was no indication of symptoms associated with a cervical spine knee or leg disability.  

VA outpatient treatment record dated in April 2001 show that the Veteran reported having back spasm with radiation to the neck and chest area, along with shortness of breath.  

A VA general medical examination report dated in June 2001, in pertinent part, report was requested for conditions that included inflammation of the legs.  No history was reported referable to the neck.  The physical examination revealed normal muscles, bones, joints, and musculoskeletal function.  It was noted that there was no pathology of the neck.  A musculoskeletal examination was normal except for costochondritis.

A VA outpatient treatment record dated in July 2001 shows that the Veteran was said to have been treated for "other joint derangement, not elsewhere classified, involving the lower leg."

A VA joint examination report dated in July 2001 shows that the Veteran reported that while in Saudi Arabia he had experienced blisters on the soles of his feet and swelling of both ankles and distal legs.  Physical examination revealed no pathology.  There was no diagnosis provided.

Records from the First Hospital Panamericano show that the Veteran was hospitalized primarily for psychiatric complaints in February 2002.  The axis III diagnoses included back pain, but there was no mention of a neck or leg disability.

A medical record from the Caribbean Imaging and Radiation Treatment Center dated in September 2005 shows that a magnetic resonance imaging (MRI) study yielded impressions of (1) small posterior bulging disk at C5-C6, indenting the cervical cord with mild spinal canal stenosis; (2) right paracentral herniated nucleus pulposus at C6-C7 with cord impingement, spinal canal stenosis and right foraminal stenosis; and (3) straightening of the normal cervical curvature, likely secondary to muscle spasm.

VA outpatient treatment records dated from December 2005 to February 2006 show impressions of cervical myositis; C5-C6 herniated nucleus pulposus; and degenerative cervical spine.

A VA spine examination report dated in February 2006 shows that the Veteran reported a three to four year history of lumbosacral pain unrelated to any specific trauma.  He later reported the onset of symptoms five to six years earlier.  While a diagnosis of lumbosacral strain and lumbosacral spondylosis was provided there were no findings pertaining to the cervical spine. 

A VA joints examination report in February 2006 shows that the Veteran reported having leg swelling once, and that he had been given medication.  He did not have any specific conditions affecting his lower extremities at the time of the examination.  The diagnosis was unremarkable bilateral legs examination.

A medical record from Del Sur Center for Emergencies and Medical Care dated in March 2006 shows that the Veteran was given a diagnosis of neck pain.

Statements from the Veteran's spouse and son dated in April and May 2006, generally, state that the Veteran's physical condition was worse upon his return from active service.  Statements from the Veteran's father are to the same effect.

A VA outpatient treatment record dated in June 2006 shows that the Veteran was assessed as having cervical disk disease.

Medical records from the Centro para el Manejo del Dolor dated from July 2007 to January 2008 show that the Veteran was treated intermittently for symptoms associated with a cervical spine disability and for a left and right meniscal tear.

A VA spine examination report dated in April 2010 shows that the Veteran said that he was treated for pain in the cervical area during his period of active service.  He described continued pain in the cervical area radiating to the upper extremities.  The diagnosis, in pertinent part, was cervical strain and cervical disc herniation (status post nucleotomy).  The examiner opined that the cervical disability was less likely than not related to service since there was no evidence showing treatments for cervical area during service.

A VA joint examination report dated in April 2010 shows that the Veteran reported a right knee injury in service, and that he also referred to pain in the left lower extremity.  The diagnosis was right and left knee degenerative joint disease, right knee meniscal tear, and possible left knee meniscal tear.  The examiner opined that these disabilities were less likely than not related to service as there was no evidence showing treatment for any of the conditions in service.

A VA spine examination report dated in July 2011 shows that Veteran indicated that he did not know the principle cause of his cervical spine disability, but that he had sustained head trauma and loss of consciousness while retrieving a tool during service.  He also admitted to several head traumas before and after service.  

The Veteran also described bilateral knee pain in service, along with treatment for bilateral leg pain with inflammation on one occasion during service.  He added that his bilateral knee pain manifested after falling down a hill several years post-service.  The diagnosis was cervical spine degenerative joint disease and degenerative disc disease; bilateral degenerative joint disease of the knees; right knee meniscus tear, patellofemoral arthritis, plicae, and chondromalacia patella; and left knee proximal fibular comminuted fracture with tibiofibular joint extension.  

The examiner opined that the cervical spine disability and the bilateral knee and leg disability were not caused by, or etiologically related to, military service.  The examiner explained that there was no continuity of current symptoms linked to service, and that the disabilities are more likely than not related to the natural aging process.



Analysis

The evidence of record shows that the Veteran's asserted cervical spine and bilateral knee or leg disabilities have been given diagnoses.  The record contains no findings of a chronic multisystem illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Since the diagnosed conditions are not diseases or disabilities for which the Secretary has determined warrants presumptive service connection, service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Because the record shows current diagnosed disabilities, the first element for service connection is satisfied.  The remaining questions are whether the record shows a disease or injury in service and a link to that disease or injury.

While the Veteran reported at separation from service that he had been treated for back pain, there is no indication that this referred to the cervical spine as there is no record of any such treatment during his period of active service and all the findings when seen a few months after service pertained to the low back without mention of the neck.  Service connection is already in effect for a lumbar spine disability.  

The Veteran has provided competent reports of symptoms and treatment both in service and continuing since.  


There is no contemporaneous or clinical indication that the Veteran was treated for a knee or leg disability during his period of active service.  Clinical evaluation at separation from service was within normal limits.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The weight of the service medical records, including the April 1991 separation examination, is greater than subsequent VA outpatient treatment records which may be based on a history as provided by the Veteran.

The Veteran has contended that he has had continuous symptoms associated with his cervical spine and lower extremities since his period of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson, Jandreau, Barr.

His relatively recent reports must be weighed against the contemporaneous record, which shows that no neck or leg disability was identified or complained of at service separation and that for many years beginning a few months after service, the Veteran was seen for frequent treatment; but voiced no complaints referable to the neck, knees or legs.  It does not seem credible that the Veteran would have been suffering from neck and knee symptoms, would have been seen for treatment, and even been hospitalized, but would have refrained from mentioning the neck, knee or leg symptoms.  For these reasons, the Board finds the Veteran's reports of in-service symptoms and a continuity of symptoms to be incredible.

The statements from the Veteran's family members provide no detail as to when his symptoms began, and do not even mention any symptoms specific to the knees or neck.  Hence, they are of little probative value.

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The July 2011 VA examiner concluded that the cervical spine disability and the bilateral knee and leg disability were not caused by or etiologically related to military service.  This opinion failed to take into account the Veteran's reports of a continuity of symptoms; this failure is not prejudicial; however, because those reports are not credible.

The opinion is otherwise probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  The 2010 opinion is consistent with the 2011 opinion, but is of less probative weight, because it seems to have relied exclusively on what was or was not noted in the service treatment records.

The weight of the competent and credible evidence is against a link between the current knee and neck disabilities and service.

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for cervical spine or bilateral knee or leg disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a bilateral knee disability, to include bilateral leg pain with inflammation, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


